UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
ARLYN RODRICQUEZ HILLIARD,          )
                                    )
                   Petitioner,      )
                                    )
      v.                            )                  Civil Action No. 10-1553 (ABJ)
                                    )
UNITED STATES PAROLE                )
COMMISSION, et al.,                 )
                                    )
                   Respondents.     )
____________________________________)


                                  MEMORANDUM OPINION

       The respondents have filed a timely response to petitioner’s petition for a writ of habeas

corpus. See United States’ Response to Petition for Habeas Corpus, Docket No. 9. On May 6,

2011, the Court ordered petitioner to reply to the response on or before June 10, 2011, warning

that if petitioner failed to file such a reply, on time, “the Court will treat the assertions stated in

the opposition as conceded, summarily deny the petition, and dismiss the case.” To date,

petitioner has not filed a reply.       Therefore the Court will treat the assertions stated in

respondent’s response as conceded, summarily deny the petition, and dismiss this case.

       A separate order consistent with this Memorandum Opinion shall issue this date.




                                               AMY BERMAN JACKSON
                                               United States District Judge

DATE: July 29, 2011